UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
MARTELL STRATEGIC FUNDING LLC,                            :                         3/6/2020
                                                          :
                                         Plaintiff,       :
                                                          :          12-CV-627 (VSB)
TRAINING BEAM EDUCATION, LTD.,                            :
                                                          :               ORDER
                                       Intervenor,        :
                                                          :
                           -against-                      :
                                                          :
AMERICAN HOSPITALITY ACADEMY,                             :
et al.,                                                   :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        By Order dated December 5, 2019, I granted the motion of Goldberg Weg and Markus to

withdraw as counsel for Plaintiff in this case. (Doc. 289.) In that Order, I granted Plaintiff sixty

(60) days to retain new counsel and instructed Plaintiff to submit an update by February 3, 2020.

(Id.) I advised Plaintiff that as a corporation, it must appear through counsel, and that failure to

retain counsel might result in dismissal of this action for failure to prosecute. (Id.)

        On December 11, 2019, I held a telephone conference with Plaintiff and Attorney Efrem

Schwalb, formerly of Goldberg Weg and Markus. At that conference, Attorney Schwalb

informed me that he was considering representing Plaintiff going forward.

        To date, I have not received an update from Plaintiff on its attempts to retain counsel. I

now provide Plaintiff with a final opportunity to prosecute this action. Accordingly, it is hereby:

        ORDERED that Plaintiff shall submit a letter on or before March 18, 2020, (1) updating

me on its attempts to retain counsel and (2) explaining why this action should not be dismissed

for failure to prosecute. Plaintiff is advised that failure to retain counsel by that date may result
in dismissal of this action for failure to prosecute.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff

Martell Strategic Funding c/o Michael Milea, 223 E. 61st St., Apt. 5D, New York, NY 10065.

SO ORDERED.

Dated:      March 6, 2020
            New York, New York                          ________________________________
                                                        VERNON S. BRODERICK
                                                        United States District Judge
